     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT




                                   :
OSAFFO JESSAMY,                    :                    No.: 3:20-CV-00125
                                   :
          Plaintiff,               :
v.                                 :
                                   :
CSAA FIRE & CASUALTY
            CASUALTY INSURANCE
                      INSURANCECO.
                               CO. :
                                   :
          Defendant.               :
                                   :
                                   :                    JANUARY 28, 2020

                                  NOTICE OF REMOVAL

      Pursuant to
      Pursuant       U.S.C. §§ 1441
               to 28 U.S.C.    1441 and
                                    and 1446,
                                        1446, the
                                               the Defendant,
                                                   Defendant, CSAA
                                                              CSAA Fire &
                                                                        & Casualty
                                                                          Casualty

Insurance Company
Insurance Company (“CSAA”),
                  ("CSAA"), respectfully
                            respectfully submits
                                         submits this
                                                  this Notice
                                                       Notice of
                                                              of Removal
                                                                 Removal of
                                                                         of the above-

captioned action to this Court from the Connecticut Superior Court for the Judicial District of

Hartford, where it is now pending. In support hereof, CSAA respectfully submits the following
                          pending. In

short and plain statement of the grounds for removal:

       1.                                   (“Plaintiff”), commenced this action in the
              The Plaintiff, Osaffo Jessamy ("Plaintiff"),

Connecticut Superior Court for the judicial district of Hartford by complaint dated January 7,

2020, returnable on January 28,
                            28, 2020. Return of
                                2020. Return of service
                                                service to state court was made on

January 9, 2020 and the
                    the case
                        case was
                             was assigned
                                 assigned Docket
                                          Docket No.
                                                 No. HHD-CV20-6122347-S.
                                                     HHD-CV20-6122347-S. A copy of

all process, pleadings, and other documents served upon CSAA in state court are

appended as Exhibit 1.
     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 2 of 20




       2.     CSAA was served on January 8, 2020.
                                            2020. ItItfirst
                                                       firstreceived
                                                             received notice
                                                                      notice of the

complaint on
complaint on or
             or about
                about January
                      January 14,
                              14, 2020. Accordingly,
                                         Accordingly, this
                                                       this removal
                                                            removal is timely under 28

U.S.C. § 1446(b).

       3.     This is a civil
                        civil action
                              action for
                                     for money
                                         money damages
                                               damages arising
                                                       arising from CSAA's alleged
                                                               from CSAA’s alleged breach

of an insurance contract and breach of the duty
                                           duty of good faith and fair dealing.

       4.     This is a civil
                        civil action over which
                                          which this
                                                this Court has
                                                           has original
                                                               original jurisdiction
                                                                         jurisdiction pursuant to

   U.S.C.§§1332
28 U.S.C.   1332and,
                 and,therefore,
                      therefore,this
                                 thisaction
                                      actionisisproperly
                                                 properly removable
                                                           removable from
                                                                      from the
                                                                           the state
                                                                               state court
                                                                                     court to

this Court
this Court pursuant
           pursuanttoto28
                        28U.S.C.
                          U.S.C. §§ 1441(a).
                                    1441(a).

       5.                        commencement of
              At the time of the commencement of this
                                                 this action in the state court, and since

           CSAA was,
that time, CSAA was, and
                     and still
                         still is, incorporated and existing
                                                    existing under
                                                             under the
                                                                   the laws of
                                                                            of the
                                                                               the State of

Indiana and has a principal
                  principal place
                            placeof
                                  ofbusiness
                                     businessatat3055
                                                  3055Oak
                                                      OakRoad,
                                                          Road, Walnut
                                                                WalnutCreek,
                                                                       Creek, CA
                                                                              CA 94597.
                                                                                 94597.

Accordingly, CSAA
Accordingly, CSAA is a citizen of Indiana and California.

       6.                        commencement of
              At the time of the commencement of this
                                                 this action in the state court, and since

that time, the Plaintiff was, and still is, a citizen of the State of Connecticut.

       7.     The “initial pleading”
              The "initial pleading" seeks
                                     seeks an unspecified money
                                           an unspecified       judgment, including
                                                          money judgment, including but
                                                                                    but not
                                                                                        not

limited to
limited to compensatory
           compensatorydamages,
                        damages,punitive
                                 punitivedamages,
                                          damages,and
                                                   andattorney’s
                                                       attorney'sfees.
                                                                   fees.28
                                                                        28 U.S.C.
                                                                           U.S.C. §
                                                                                  §

1446(c)(2).
1446(c)(2). InInaccordance
                 accordancewith
                            withapplicable
                                 applicablestate  practice,which
                                            statepractice, which"permits
                                                                 “permits recovery
                                                                          recovery of
                                                                                   of

damages in
damages  in excess
            excess of
                   of the
                      the amount
                          amount demanded,"
                                 demanded,” the
                                             the"initial
                                                 “initial pleading"
                                                          pleading” states
                                                                    states that
                                                                           that the
                                                                                the amount
                                                                                    amount

in demand is
          is in
             in excess
                excess of
                       of$15,000,
                          $15,000, exclusive
                                   exclusive of
                                             ofinterest
                                                interestand
                                                         andcosts.
                                                             costs.28
                                                                   28 U.S.C.
                                                                      U.S.C. §

               see Luce
1446(c)(2)(A); see Luce v.
                        v. Kohl's
                           Kohl’s Dep’t Stores, Inc., 23 F.Supp.3d
                                  Dep't Stores,          F.Supp.3d 82,
                                                                   82, 84–85 (D. Conn.
                                                                       84-85 (D. Conn.

2014), citing
2014), citing Conn. Gen.
                    Gen. Stat.
                         Stat.§§52-91  (“statecourt
                                 52-91("state  courtplaintiffs
                                                     plaintiffs in
                                                                in Connecticut
                                                                   Connecticut need not allege
                                                                               need not allege

damages with
damages with particularity;
             particularity; even for cases of
                                           of unquestioned serious injury, Connecticut law

requires a plaintiff
           plaintiff to  allege no
                      to allege no more
                                   more than
                                         than that
                                               that the
                                                     the amount
                                                         amount in
                                                                 indemand
                                                                   demand exceeds
                                                                          exceeds $15,000”).
                                                                                  $15,000").


                                                 2
     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 3 of 20




       8.     From the face of Plaintiff’s complaint, “it appears to a reasonable probability

that [his] claim is in excess of the statutory jurisdictional amount” of $75,000.” United Food

& Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Properties Meriden

Square, Inc., 30 F.3d 298, 304–05 (2d Cir. 1994). In paragraph 21 of his complaint, for

example, Plaintiff alludes to settlement offer in excess of $75,000 that he characterizes as

covering only “part of the plaintiff’s claim.” Exhibit 1, Plaintiff’s Complaint, 1/7/2020, ¶ 21.

CSAA, therefore, respectfully submits that the amount in controversy exceeds the statutory

jurisdictional amount of $75,000, exclusive of interest and costs. 28 U.S.C. §§ 1332(a),

1446(c)(2)(A).

       9.     CSAA will provide written notice of the filing of this notice as required by 28

U.S.C. § 1446(d).

       10.    A copy of this notice will be filed with the clerk of said Superior Court within

and for the judicial district of Hartford as required by 28 U.S.C. § 1446(d).

       11.    CSAA respectfully requests the opportunity to be heard in connection with

any issues raised concerning the propriety of this removal.

       Wherefore, CSAA respectfully requests that the above-captioned action now

pending in the State of Connecticut Superior Court, judicial district of Hartford, be removed

to the United States District Court for the District of Connecticut.




                                                3
      Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 4 of 20




                                                                     CSAA FIRE & CASUALTY
                                                          DEFENDANT, CSAA
                                                          INSURANCE CO.,


                                                            Dennis M.
                                                     BY /s/ Dennis M. Carnelli
                                                                       Carnelli
                                                       Dennis M. Carnelli, Esq.
                                                                             Esq. (ct30050)
                                                       Neubert, Pepe & Monteith, P.C.
                                                       195 Church
                                                            Church Street,  13th Floor
                                                                    Street, 13th
                                                       New Haven,
                                                             Haven, CT
                                                                     CT 06510
                                                       Tel. (203) 821-2000
                                                       Fax (203) 821-2008
                                                       dcarnelli@npmlaw.com




                                     CERTIFICATE OF SERVICE

         The undersigned
               undersigned certifies that on this 28    th day of January, 2020,
                                                     28th  day of January, 2020, the foregoing Notice
of Removal was  was filed
                     filed with
                            with the
                                  the Court
                                      Court electronically
                                              electronically and served
                                                                     served by by regular
                                                                                    regular first
                                                                                             first class
                                                                                                   class mail,
                                                                                                         mail,
postage prepaid, upon counsel
                            counsel listed
                                      listed below.   Notice of
                                             below. Notice     of this
                                                                   this filing
                                                                        filing will
                                                                               will be
                                                                                     be sent by
                                                                                              by e-mail to all
parties
parties by    operation of
          by operation       the Court's
                          of the  Court’s electronic
                                           electronic filing
                                                       filing system
                                                              system or   or by
                                                                             by mail
                                                                                mail toto anyone unable to
          electronic filing
accept electronic     filingas
                             as indicated
                                 indicatedonon the
                                                the Notice
                                                    Notice ofof Electronic
                                                                ElectronicFiling.
                                                                               Filing. Parties may access
this filing
this filing through
             throughthe
                      theCourt’s
                           Court'sCM/ECF
                                    CM/ECF System.
                                              System.

        Via Certified Mail and E-mail
        Reshona George, Esq.
        The Law Offices of Keith
                             Keith McCabe
        100 Pearl
             Pearl Street, 11th Floor
                   Street, 11th
        Hartford,
        Hartford, CT
                   CT 06103
                      06103
        T: (860) 256-0650
        F: (860) 256-0651
        reshona.george@sa-trial.com



                                                /s/ Dennis
                                                    Dennis M.
                                                           M. Carnelli
                                                              Carnelli
                                                Dennis M. Carnelli
                                                          Carnelli (ct30050)




                                                      4
Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 5 of 20




                   EXHIBIT 1
                             Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 6 of 20
SUMMONS - CIVIL                                                                      For information on                              STATE OF CONNECTICUT
JD-CV-1 Rev. 1-20                                                                    ADA accommodations,                                    SUPERIOR COURT
C.G.S. §§ 51-34e, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                     contact a court clerk or
P.B. §§ 3-1 through 3.21, 8-1, 10-13                                                                                                                     www.jud.ct.gov
                                                                                     go to: wwwjud.ct.gov/ADA.
Instructions are on page 2.
E      Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

Ix' Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE,
n      Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code)                                             Telephone number of clerk                   Return Date (Must be a Tuesday)
95 Washington Street, Hartford, CT 06106                                                                ( 860) 548 —2700                           January 28, 2020
111 Judicial District                                    At (City/Town)                                                                  Case type code (See list on page 2)
                                  G.A.
ID Housing Session              ❑ Number:                Hartford                                                                         Major: C                Minor: 20
For the plaintiff(s) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                  Juris number (if attorney or law tom)
The Law Office of Keith McCabe                                                                                                               433990
Telephone number                             Signature of plaintiff (if self-represented)
( 860) 256 0650
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                     E-mail address for delivery of papers under Section 10-13 of the
                                                                                                              Connecticut Practice Book (if agreed)
self-represented, agrees to accept papers (service) electronically
in this case under Section 10-13 of the Connecticut Practice Book. I1 Yes                         ri No       thelawofficeofkeithmccabe@stateauto.com

     Parties             Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
      First          Name:    Osaffo Jessamy
                                                                                                                                                        P-01
     plaintiff       Address: 15 Beldon Street, Hartford Connecticut 60120
    Additional       Name:
                                                                                                                                                                                     P-02
     plaintiff       Address:
      First          Name:      CSAA Fire & Casualty Insurance Company 3055 Oak Road Waltnut Creek, CA 94597 Agent for Service:
                                                                                                                                                                                     D-01
    defendant        Address:   Andrew Mais, Connecticut Insurance Commissioner 153 Market Street, 7th Floor, Hartford, CT 06103
    Additional       Name:
                                                                                                                                                                                     D-02
    defendant        Address:
    Additional       Name:
                                                                                                                                                                                     D-03
    defendant        Address:
    Additional       Name:
                                                                                                                                                                                     D-04
    defendant        Address:

Total number of plaintiffs: 1                              Total number of defendants:1                                       Form JD-CV-2 attached for additional parties

Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
   it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you, You can get an Appearance
   form at the court address above, or on-line at https://jud ct gov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at https://www.jud,ct.gov/pb.htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not a, • ed to give advice on legal matters.
Date                   Signed (S       nd select proper box)                                ID Commissioner of Superior Court      Name of person signing
01/07/2020                                                                                  ❑                              Clerk   Reshona George Esq.
If this summons is signed by a erk:                                                                                                                      For Court Use Only
                                                                                                                                             File Date
a. The signing has been done so that the plaintiff(s) will not be denied access to the courts.
b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint, or the service of the
     summons or complaint.
 certify I have read and           Signed (Self-represented plaintiff)                                              Date                     Docket Number
understand the above:
                                                                                        Page 1 of 2
                                                                                     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 7 of 20



                                                                                    RETURN DATE:
                                                                                    RETURN DATE:JANUARY
                                                                                                 JANUARY28,2020
                                                                                                          28,2020 :                           SUPERIOR COURT

                                                                                    OSAFFO JESSAMY                              :             J. D. OF HARTFORD

                                                                                    V.                                          :             AT HARTFORD

                                                                                    CSAA FIRE AND CASUALTY                      :            JANUARY 7, 2020
                                                                                    INSUANCE COMPANY

                                                                                                                          COMPLAINT
                                                                                          COUNT:Breach
                                                                                    FIRST COUNT:
                                                                                    FIRST        Breach of
                                                                                                        of Contract
                                                                                                           Contract

                                                                                         1. At all relevant times mentioned herein, the plaintiff, Osaffo Jessamy, is an
                                                                                         1.

                                                                                            individual who owns a residence at 15 Beldon Street, Hartford, Connecticut
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651




                                                                                            ("The
                                                                                            (“The Premises").
                                                                                                  Premises”).
Law Office of Keith S. M cCabe




                                                                                         2.
                                                                                         2. At all relevant times mentioned herein, the defendant, CSAA Fire and Casualty

                                                                                            Insurance Company, (“defendant
                                                                                                               ("defendant CSAA”),
                                                                                                                           CSAA"), was and remains an insurance

                                                                                            company authorized to do business in the state of Connecticut.

                                                                                         3. At all times relevant herein, the defendant CSAA provided homeowners
                                                                                         3.

                                                                                            insurance coverage to the plaintiff for the premises.

                                                                                         4. The plaintiff made all required premium payments for the aforementioned

                                                                                            insurance coverage.

                                                                                         5.
                                                                                         5. On January 24, 2019, extensive damage to the premises was caused as a result

                                                                                            of a defective pipe which caused a flood in the basement of the premises.

                                                                                            Pursuant to the terms of the policy, the damage at the premises was a covered

                                                                                            loss.
                                                                                    Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 8 of 20




                                                                                     6.
                                                                                     6. This water damage, was duly, timely, and formally reported by the plaintiff, to

                                                                                        the defendant CSAA, for the purpose of making a claim under
                                                                                                                                              under his
                                                                                                                                                    his homeowner’s
                                                                                                                                                        homeowner's

                                                                                        insurance policy. Despite the plaintiff’s
                                                                                                                      plaintiff's report of the flood in the basement, the

                                                                                        defendant CSAA did not hire anyone to attempt to deal with the water problem

                                                                                        and/or to attempt to take initial steps in order to dry the damage to the premises.

                                                                                     7.
                                                                                     7. As a result of the claim made by the plaintiff, the defendant CSAA contracted a
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                        Leak Detection expert from American Leak Detection to inspect the premises to

                                                                                        determine the cause of the water damage. The expert concluded that the cause

                                                                                        of the flood in the basement was a defective pipe.
                                                                                                                                     pipe. The
                                                                                                                                           The expert’s
                                                                                                                                               expert's report was

                                                                                        provided to the defendant CSAA.

                                                                                     8.
                                                                                     8. The defendant CSAA’s independent adjuster and agent also visited the property
                                                                                                      CSAA's independent

                                                                                        to inspect the basement.

                                                                                     9.
                                                                                     9. By letter dated June 13, 2019, despite clear and convincing evidence in the Leak

                                                                                        Detection Report that the cause of the flood in the basement was a defective

                                                                                        pipe, the defendant CSAA sent a letter to the plaintiff denying coverage based

                                                                                        on the following reasons:

                                                                                           a. "We
                                                                                               “Wereviewed
                                                                                                   reviewedthe
                                                                                                            thereport
                                                                                                                reportsubmitted
                                                                                                                       submittedby
                                                                                                                                by K&J
                                                                                                                                   K&J Heating
                                                                                                                                       Heating &
                                                                                                                                               & Cooling which

                                                                                               stated that the cause of loss to be frozen pipes;”
                                                                                                                                          pipes;"
                                                                                    Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 9 of 20




                                                                                               “The independent adjuster photos show that there is no door to the
                                                                                            b. "The

                                                                                               basement leaving it open to the outside;”
                                                                                                                               outside;" and

                                                                                            c. "There
                                                                                            c. “There are no heating vents in the basement, so it does not appear that

                                                                                               heat was maintained which allowed the pipes to freeze and cause water

                                                                                               damage in the basement.”
                                                                                                             basement."

                                                                                     10.
                                                                                     10.The defendant, CSAA, concocted unsubstantiated reasons in order to reach a
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                        conclusion in which to wrongfully deny the claim.

                                                                                     11.
                                                                                     11.The denial was wholly improper because the defendant, CSAA, had a report

                                                                                        from its own expert stating the cause of the flood was a defective pipe but

                                                                                        decided to concoct a false reason for the cause of the flood.

                                                                                     12.
                                                                                     12.Common sense dictates that the consequence of water damage in New England

                                                                                        in the heart of winter would lead to frozen pipes. However, the defendant,

                                                                                        CSAA simply took advantage of the situation not pay out on the covered claim.

                                                                                     13.
                                                                                     13.On June 20, 2019, after the claim was denied, the plaintiff’s attorney contacted
                                                                                                                                          plaintiff's attorney

                                                                                        CSAA’s claim
                                                                                        CSAA's claim representative
                                                                                                     representative David Vaillancourt stating that the denial of the

                                                                                        claim constituted a breach of contract and amounts to bad faith.

                                                                                     14. After the claim was denied, following letter from the plaintiff’s
                                                                                     14.After                                                  plaintiff's attorney, this

                                                                                        claim was then transferred to CSAA claim representative Constant Amos.
                                                                                    Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 10 of 20




                                                                                     15.
                                                                                     15.June 20, 2019, up through July 30, 2019, CSAA claim representative Constant

                                                                                        Amos attempted to conduct a new investigation although the claim was already

                                                                                        denied. She requested heating bills to prove that heat was maintained on the

                                                                                        premises and also stated that the photographs showed that there was “no
                                                                                                                                                            "no

                                                                                        appropriate weatherproofing in the basement.”
                                                                                                                           basement." This reinforces that a proper and

                                                                                        thorough investigation was not completed and the defendant CSAA merely
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                        jumped on an opportunity to deny the claim.

                                                                                     16.
                                                                                     16.No heating bills were requested prior to denial of the claim. While heating bills

                                                                                        are irrelevant -as the cause of the loss was not frozen pipes. If such information

                                                                                        had been requested, prior to denial of the claim, it would have been provided.

                                                                                     17.
                                                                                     17.On July 26, 2019, after the claim was denied, plaintiff's
                                                                                                                                      plaintiff’s counsel
                                                                                                                                                  counsel requested that

                                                                                        CSAA claim representative Constant Amos provide the contact information for

                                                                                        her manager.

                                                                                     18.
                                                                                     18.On August 1, 2019, after the claim was denied, counsel for the plaintiff

                                                                                        contacted CSAA Large Loss supervisor, Lisa Santoro, to discuss the bad faith

                                                                                        denial of the claim.
                                                                                    Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 11 of 20




                                                                                     19.
                                                                                     19.On August 21, 2019, CSAA claim representative Constant Amos stated “this
                                                                                                                                                           "this

                                                                                        matter is being reviewed by our legal counsel. They will contact you to further

                                                                                        discuss.”
                                                                                        discuss."

                                                                                     20.On August 29, 2019, after the claim was denied, counsel for CSAA contacted

                                                                                        counsel for the plaintiff to discuss the bad faith denial of the claim.

                                                                                     21.November 6, 2019, after the claim was denied, without acknowledging that
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                        CSAA’s claim
                                                                                        CSAA's claim representative
                                                                                                     representative David Vaillancourt reached a flawed conclusion

                                                                                        despite clear and convincing evidence that the loss was covered, CSAA

                                                                                        extended an offer in the amount of $85,405.00 offering to pay only for only part

                                                                                               plaintiff’s claim:
                                                                                        of the plaintiff's claim: despite
                                                                                                                  despite the
                                                                                                                          the fact that the policy covered other expenses

                                                                                        flowing from the loss.

                                                                                     22.November 13, 2019, after the claim was denied, counsel for CSAA requested

                                                                                        documents with regard to the plaintiff’s
                                                                                                                     plaintiff's loss of rent claim, despite the fact that it

                                                                                        knew that the premises was a three-family dwelling.

                                                                                     23.November 22, 2019, after the claim was denied, counsel for the plaintiff

                                                                                        provided the requested documents.

                                                                                     24. December 2, 2019, after the claim was denied and despite clear and convincing

                                                                                        evidence that the loss of rent claim is legitimate and a covered claim, CSAA in
                                                                                    Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 12 of 20




                                                                                        yet again another effort to save money and not pay out on a covered claim

                                                                                        requested the plaintiff to submit to an Examination Under Oath.

                                                                                     25. The defendant, CSAA, did not request the plaintiff to submit to an Examination

                                                                                        Under Oath prior to the denial of this claim. This yet again supports the breach

                                                                                        of its policy with the insured.

                                                                                     26.Despite the fact that the policy only called for an Examination Under Oath
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                        during an investigation and before a claim is denied, CSAA unreasonably

                                                                                        requested the plaintiff to submit to an Examination Under Oath months after

                                                                                        denying the claim.

                                                                                     27. The defendant, CSAA breached the contract by way of poor investigation and

                                                                                        improper and wrongful denial of
                                                                                                                     of the
                                                                                                                        the plaintiff’s
                                                                                                                            plaintiff's claim.

                                                                                     28. The defendant, CSAA, has, therefore, breached its agreement with the plaintiff

                                                                                        to provide coverage for the damage to the premises.

                                                                                     29.As a result of the defendant CSAA’s
                                                                                                                     CSAA's breach the plaintiff has and will continue

                                                                                        to suffer damages and losses.

                                                                                     30. The plaintiff has taken all action required of him on the policy in order to secure
                                                                                     30.

                                                                                        benefits to the fullest extent.
                                                                                     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 13 of 20




                                                                                    SECOND    COUNT:
                                                                                    SECOND COUNT     : Breach
                                                                                                         Breachofofthe
                                                                                                                    theCovenant
                                                                                                                         CovenantofofGood
                                                                                                                                      Good Faith
                                                                                                                                              Faith and
                                                                                                                                                    and Fair Dealing
                                                                                      1-30. Paragraphs 1through
                                                                                                       lthrough 30
                                                                                                                30 of
                                                                                                                    of Count
                                                                                                                       Count One
                                                                                                                             One are
                                                                                                                                 are herein
                                                                                                                                     herein incorporated as paragraphs 1

                                                                                       through 30 of the Second Count.

                                                                                       31.               andthe
                                                                                               plaintiffand
                                                                                       31. The plaintiff     thedefendant,
                                                                                                                 defendant,CSAA
                                                                                                                           CSAAare
                                                                                                                                are parties
                                                                                                                                    parties to
                                                                                                                                             to aa contract,
                                                                                                                                                   contract, specifically a

                                                                                       homeowner’s insurance
                                                                                       homeowner's insurance policy
                                                                                                             policy for a three family dwelling, under which the

                                                                                       plaintiff expected to receive benefits.
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651




                                                                                       32. The defendant, CSAA, unreasonably and in bad faith sought out other policy
                                                                                       32.
Law Office of Keith S. M cCabe




                                                                                       provisions and interpreted these and other policy provisions in a matter for the

                                                                                       purpose of intentionally denying benefits despite the aforementioned provisions of

                                                                                       the policy conferring benefits.

                                                                                       33. The defendant CSAA’s
                                                                                       33.                      failure to
                                                                                                         CSAA's failure to fully
                                                                                                                           fully pay the plaintiff for his damages was

                                                                                       made in bad faith in one or more the following ways:

                                                                                              a. The defendant, CSAA, both in its own right and through its agents,
                                                                                              a.
                                                                                                 servants and employees breached its duty to   to pay
                                                                                                                                                  pay the
                                                                                                                                                       the plaintiff’s
                                                                                                                                                           plaintiff's claim in
                                                                                                 good faith, and instead stated completely false reasons for the cause of
                                                                                                 the loss in an effort not to pay and deny the claim;
                                                                                              b. The defendant, CSAA, intentionally and with a sinister motive denied the
                                                                                                 claim stating that the cause of the damage to the premises was frozen
                                                                                                 pipes when its own expert’s
                                                                                                                       expert's report stated that the cause of the damage
                                                                                                 was a defective pipe;
                                                                                              c. The defendant, CSAA failed to do a proper, prompt and thorough
                                                                                              c.
                                                                                                 investigation as to the cause of the loss;
                                                                                     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 14 of 20




                                                                                              d. The defendant, CSAA, denied the claim based on false and inaccurate
                                                                                              d.
                                                                                                   information: specifically stating that there was no door to the basement
                                                                                                   when in fact the basement has two doors;
                                                                                              e.
                                                                                              e. The defendant, CSAA, denied the claim, in bad faith forced the plaintiff
                                                                                                   to hire an attorney to get payment for the claim;
                                                                                              f.
                                                                                              f. The defendant, CSAA, only offered the plaintiff to pay for part of his
                                                                                                   claim after he hired an attorney;
                                                                                              g. The defendant, CSAA, only offer to pay for part of the claim after the
                                                                                              g.
                                                                                                   plaintiff’s attorney
                                                                                                   plaintiff's attorney alleged
                                                                                                                        alleged that the claim was denied in bad faith;
                                                                                              h. The defendant, CSAA, both in its own right and through its agents,
                                                                                                   servants and employees breached its duty to   to fully
                                                                                                                                                    fully pay
                                                                                                                                                          pay the
                                                                                                                                                               the plaintiff’s
                                                                                                                                                                   plaintiff's
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651




                                                                                                   claim in good faith. Even after the plaintiff’s
                                                                                                                                         plaintiff's attorney got involved and it
Law Office of Keith S. M cCabe




                                                                                                   acknowledged bad faith conduct, instead of paying the full value of the
                                                                                                   claim it collected facts in an effort to not pay out on the full claim.
                                                                                              i. The defendant, CSAA, both in its own right and through its agents,
                                                                                              i.
                                                                                                   servants and employees intentionally and maliciously denied the claim
                                                                                                   thereby causing the plaintiff to expend money to hire an attorney;
                                                                                              j. The defendant, CSAA, both in its own right and through its agents,
                                                                                                   servants and employees intentionally and maliciously did not pay out the
                                                                                                   full value of the claim, thereby causing the plaintiff to expend money in
                                                                                                   filing lawsuits and otherwise protecting his rights;
                                                                                              k. The defendant, CSAA, both in its own right and through its agents,
                                                                                                   servants and employees intentionally and maliciously requested the
                                                                                                   plaintiff to present to an EUO knowing that the claim was denied and
                                                                                                   such investigation should have been done before the denial of the claim;
                                                                                                   and
                                                                                              1.l. The defendant, CSAA, unfairly failed to effectuate a prompt, fair and
                                                                                                   equitable payment for the full claim, after it was clear that its employees
                                                                                                   acted in bad faith, thereby causing the plaintiff to institute litigation
                                                                                                   before recovering benefits clearly due under the policy.
                                                                                          34. As a direct and proximate result of
                                                                                                                               of the
                                                                                                                                  the defendant’s
                                                                                                                                      defendant's wrongful conduct and

                                                                                    bad faith the plaintiff has been damaged and harmed.
                                                                                     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 15 of 20




                                                                                    WHEREFORE, The Plaintiff claim:

                                                                                       1. Compensatory damages;
                                                                                       1.

                                                                                       2. Punitive Damages;
                                                                                       2.

                                                                                       3. Cost of litigation, including attorney’s
                                                                                       3.                               attorney's fee and exemplary damages;

                                                                                       4. Interest; and
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651




                                                                                       5.
                                                                                       5. Such other relief as the Court may deem fair, just and equitable.
Law Office of Keith S. M cCabe




                                                                                                                        THE PLAINTIFF,
                                                                                                                        OSAFFO JESSAMY


                                                                                                                        By:____________________
                                                                                                                        By:
                                                                                                                        Reshona George, Esq.
                                                                                                                        Law Office of Keith S. McCabe
                                                                                                                                          11th Floor
                                                                                                                        100 Pearl Street, 11th Floor
                                                                                                                        Hartford, CT 06103
                                                                                                                        Phone: (860) 256-0650
                                                                                                                        Fax: (860) 256-0651
                                                                                     Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 16 of 20
                                                                                    RETURN DATE:
                                                                                    RETURN DATE:JANUARY
                                                                                                 JANUARY28,2020
                                                                                                          28,2020 :                       SUPERIOR COURT

                                                                                    OSAFFO JESSAMY                               :        J. D. OF HARTFORD

                                                                                    V.                                           :        AT HARTFORD

                                                                                    CSAA FIRE AND CASUALTY                       :        JANUARY 7, 2020
                                                                                    INSUANCE COMPANY

                                                                                                        STATEMENT RE: AMOUNT IN DEMAND
                                                                                           The amount, in demand in this case is greater than Fifteen Thousand Dollars

                                                                                    ($15,000) exclusive of interest and costs.
                                 100 Pearl Street, 11th Floor, Hartford, CT 06103
                                  Phone: (860) 256-0650 Fax: (860) 256-0651
Law Office of Keith S. M cCabe




                                                                                                                       THE PLAINTIFF,
                                                                                                                       OSAFFO JESSAMY

                                                                                                                       By:____________________
                                                                                                                       By:
                                                                                                                       Reshona George, Esq.
                                                                                                                       Law Office of Keith S. McCabe
                                                                                                                                         11th Floor
                                                                                                                       100 Pearl Street, 11th Floor
                                                                                                                       Hartford, CT 06103
                                                                                                                       Phone: (860) 256-0650
                                                                                                                       Fax: (860) 256-0651
  Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 17 of 20




STATE OF CONNECTICUT}
                    } SS: HARTFORD,                     JANUARY 8, 2020
COUNTY OF HARTFORD }


    Then and by virtue hereof, on the 8111 day of January, 2020, 1 made due and legal
service on the within named Defendant, CSAA FIRE & CASUALTY INSURANCE
COMPANY, by leaving two (2) verified true and attested copies of the within original
Writ, Summons, Complaint, and Statement RE: Amount in Demand, with and in the
hands of Ashley Delillo, Secretary who is duly authorized to accept service for Andrew
N. Mais, Insurance Commissioner for the State of Connecticut. Said Insurance
Commissioner is the duly authorized agent to accept service for the within named
Defendant, in the City of Hartford.




  The within is the original, Writ, Summons, Complaint, and Statement RE:
Amount in Demand, with my doings hereon endorsed.



FEES:                                             ATTEST:

Pages      $ 24.00
Endorsements 2.80
Service      40.00
Travel        4.00                                 LEX J. RODR  Z
Ins. Comm.   50.00                                STATE MA HAL
                                                  HARTFORD COUNTY
Total        $ 120.80




                                                      Scanned with CamScanner
               Case 3:20-cv-00125-CSH Document 1 Filed 01/28/20 Page 18 of 20
A lb.


J® CT Corporation                                                                Service of
                                                                                 Service of Process
                                                                                            Process
                                                                                 Transmittal
                                                                                 Transmittal
                                                                                 01/10/2020
                                                                                 01/10/2020
                                                                                 CT Log
                                                                                 CT Log Number
                                                                                        Number 536959107
                                                                                               536959107
        TO:
        TO:      Custodian of
                 Custodian  of Records
                               Records
                 CSAA INSURANCE
                 CSAA INSURANCE EXCHANGE
                                   EXCHANGE
                 3055 Oak Rd
                 3055 Oak  Rd MS
                               MS W290
                                  W290
                 Walnut Creek,
                 Walnut Creek, CA
                                CA 94597-2098
                                    94597-2098

        RE:
        RE:      Process Served in
                 Process Served in Connecticut
                                   Connecticut

        FOR:
        FOR:     CSAA Fire
                 CSAA      & Casualty
                      Fire Et Casualty Insurance
                                       Insurance Company (Domestic State:
                                                 Company (Domestic State: IN)
                                                                           IN)




        ENCLOSED ARE
        ENCLOSED ARE COPIES
                     COPIES OF
                            OF LEGAL
                               LEGAL PROCESS
                                     PROCESS RECEIVED
                                             RECEIVED BY
                                                      BY THE STATUTORY AGENT
                                                         THE STATUTORY AGENT OF
                                                                             OF THE
                                                                                THE ABOVE
                                                                                    ABOVE COMPANY
                                                                                          COMPANY AS
                                                                                                  AS FOLLOWS:
                                                                                                     FOLLOWS:

        TITLE OF
        TITLE OF ACTION:
                 ACTION:                   OSAFFO JESSAMY,
                                           OSAFFO JESSAMY, Pltf.  vs.CSAA
                                                           Pltf. vs.  CSAAFIRE
                                                                           FIREAND
                                                                                ANDCASUALTY
                                                                                    CASUALTY INSUANCE
                                                                                              INSUANCE COMPANY,
                                                                                                       COMPANY, Dft.
                                                                                                                Dft.
                                           Name discrepancy
                                           Name discrepancy noted.
                                                            noted.
        DOCUMENT(S) SERVED:
        DOCUMENT(S) SERVED:                Letter, Summons, Complaint,
                                           Letter, Summons, Complaint, Statement
                                                                       Statement
        COURT/AGENCY:
        COURT/AGENCY:                      Hartford
                                           Hartford at Hartford Superior
                                                    at Hartford Superior Court
                                                                         Court Judicial
                                                                               Judicial District,
                                                                                        District, CT
                                                                                                  CT
                                           Case #
                                           Case # None
                                                  None Specified
                                                        Specified
        NATURE
        NATURE OF
               OF ACTION:
                  ACTION:                  Insurance Litigation
                                           Insurance Litigation
        ON WHOM
        ON WHOM PROCESS
                PROCESS WAS
                        WAS SERVED:
                            SERVED:        C TT Corporation
                                           C    Corporation System,
                                                            System, East
                                                                    East Hartford, CT
                                                                         Hartford, CT
        DATE AND
        DATE AND HOUR OF SERVICE:
                 HOUR OF SERVICE:          By
                                           ByCertified
                                              Certified Mail
                                                        Mailon
                                                             on01/10/2020
                                                                01/10/2020postmarked
                                                                          postmarked on
                                                                                     on 01/08/2020
                                                                                        01/08/2020
        JURISDICTION SERVED
        JURISDICTION SERVED ::             Connecticut
                                           Connecticut
        APPEARANCE OR
        APPEARANCE OR ANSWER
                      ANSWER DUE:
                             DUE:          on or
                                           on or before
                                                 before the second day
                                                        the second day after the Return
                                                                       after the Return Date,
                                                                                        Date, 01/28/2020
                                                                                              01/28/2020
        ATTORNEY(S) // SENDER(S):
        ATTORNEY(S)    SENDER(S):          Reshona
                                           Reshona George
                                                    George
                                           Law
                                           Law Office
                                                Office of Keith S.
                                                       of Keith S. McCabe
                                                                   McCabe
                                           100 Pearl
                                           100 Pearl Street, 11th Floor
                                                     Street, 11th  Floor
                                           Hartford, CT 06103
                                           Hartford, CT  06103
                                           860-256-0650
                                           860-256-0650
        ACTION ITEMS:
        ACTION ITEMS:                      CT has
                                           CT hasretained
                                                  retained the current log,
                                                           the current log, Retain
                                                                            Retain Date: 01/10/2020, Expected
                                                                                   Date: 01/10/2020, Expected Purge
                                                                                                              Purge Date:
                                                                                                                    Date:
                                           01/15/2020
                                           01/15/2020

                                           Image SOP
                                           Image SOP
                                           Email
                                           Email Notification, Custodian of
                                                 Notification, Custodian of Records
                                                                            Records custodianofrecords@csaa.com
                                                                                    custodianofrecords@csaa.com

        SIGNED:
        SIGNED:                            CT
                                           C T Corporation  System
                                               Corporation System
        ADDRESS:
        ADDRESS:                           1999 Bryan
                                           1999 Bryan St
                                                       St Ste 900
                                                          Ste 900
                                           Dallas, TX 75201-3140
                                           Dallas, TX 75201-3140
        For
        For Questions:
            Questions:                     877-564-7529
                                           877-564-7529
                                           MajorAccountTeam2@wolterskluwer.com
                                           MajorAccountTeam2@wolterskluwer.com




                                                                                 Page
                                                                                 Page 11 of 1 // PP
                                                                                         of 1    PP
                                                                                 Information displayed
                                                                                 Information   displayed onon this
                                                                                                               this transmittal   is for
                                                                                                                     transmittal is  for CT
                                                                                                                                          CT
                                                                                 Corporation's record
                                                                                 Corporation's           keeping purposes
                                                                                                 record keeping     purposes only
                                                                                                                               only and
                                                                                                                                      and is
                                                                                                                                           is provided
                                                                                                                                              provided to
                                                                                                                                                        to
                                                                                 the recipient for
                                                                                 the recipient   for quick
                                                                                                     quick reference.
                                                                                                            reference. This
                                                                                                                          This information
                                                                                                                               information does does not
                                                                                                                                                      not
                                                                                 constitute aa legal
                                                                                 constitute    legal opinion
                                                                                                      opinion asas to
                                                                                                                    to the
                                                                                                                       the nature
                                                                                                                           nature ofof action,
                                                                                                                                       action, thethe
                                                                                 amount of
                                                                                 amount      damages, the
                                                                                         of damages,      the answer
                                                                                                              answerdate,date, or
                                                                                                                               or any
                                                                                                                                  any information
                                                                                                                                        information
                                                                                 contained in
                                                                                 contained  in the
                                                                                                the documents
                                                                                                     documents themselves.
                                                                                                                  themselves. Recipient
                                                                                                                                  Recipient is is
                                                                                 responsible
                                                                                 responsible for
                                                                                               for interpreting   said documents
                                                                                                   interpreting said    documents and and for
                                                                                                                                            for taking
                                                                                                                                                 taking
                                                                                 appropriate action.
                                                                                 appropriate   action. Signatures
                                                                                                        Signatures on  oncertified
                                                                                                                          certified mail
                                                                                                                                     mail receipts
                                                                                                                                           receipts
                                                                                 confirm receipt
                                                                                 confirm  receipt ofof package
                                                                                                       package only,
                                                                                                                 only, not
                                                                                                                         not contents.
                                                                                                                             contents.
                                        STATE
                                        STATE
                      Case 3:20-cv-00125-CSH  OF
                                               OFCONNECTICUT
                                                  CONNECTICUT
                                             Document 1 Filed 01/28/20 Page 19 of 20
                                 OFFICE OF INSURANCE COMMISSIONER
                                                        P.O. BOX 816
                                                   HARTFORD,  CT06142-0816
                                                   HARTFORD, CT  06142-0816


           is to
      This is to certify
                 certify that the foregoing is a copy
                                                 copy of
                                                       ofaa process
                                                            process served upon me, a person in the office ofofthe insurance
                                                                                                                    Insurance
 Commissioner of
 Commissioner    ofConnecticut,
                   Connecticut,designated
                                    designatedby
                                               byhim,
                                                  him,pursuant
                                                       pursuant to
                                                                to the
                                                                    the statute in such cases made
                                                                                              made and provided, as one upon
                                                                                                                          upon
 whom, in his
          his absence,
               absence, service
                          serviceofofprocess
                                      processmay
                                              maybe
                                                  bemade,
                                                     made,upon
                                                             uponan
                                                                  aninsurance
                                                                      insurance company,
                                                                                 company, corporation
                                                                                            corporation or association, with the
 same force and effect asas though made on such commissioner
                                                   commissioner personally.

                     January 08.
                     January 08, 2020                                                        11:12am
                                                                                             11:12 am




                                                                                     Insurance Commissioner




                                       STATE OF
                                       STATE  OFCONNECTICUT
                                                 CONNECTICUT
                                 OFFICE OF INSURANCE COMMISSIONER
                                                        P.O. BOX 816
                                                   HARTFORD,  CT 06142-0816
                                                   HARTFORD, CT  06142-0816
CSAA FIRE &
          & CASUALTY INS CO
CT CORPORATION SYSTEM
a CORPORATION
67
67 BURNSIDE
   BURNSIDE AVENUE
EAST HARTFORD,
     HARTFORD,CTCT06108*3408
                   06108-3408




             Pursuant to the statute in such cases made and provided, I forward herewith
                     of the process served as set forth in the certificate thereto attached.
              a copy of

                                                                                         Respectfully yours.
                                                                                                      yours,




                                                                                     Insurance Commissioner
                             Clicking
                              Case on   the question marks ( ) Document
                                      3:20-cv-00125-CSH        will give you 1
                                                                             information about that section
                                                                                 Filed 01/28/20     Page 20 of the
                                                                                                                of form.
                                                                                                                    20
APPEARANCE
APPEARANCE                                                                     STATE OF
                                                                               STATE OF CONNECTICUT
                                                                                        CONNECTICUT
JD-CL-12 Rev.
JD-CL-12         1-12
          Rev. 1-12                                                                                                                              Instructions —
                                                                                                                                                              — See
                                                                                                                                                                See Back/Page
                                                                                                                                                                    Back/Page 2
                                                                                                                                                                              2
P.B. §§
P.B. §§ 3-1
        3-1 thru
            thru 3-6,
                 3-6, 3-8,
                      3-8, 10-13,
                           10-13, 25A-2
                                  25A-2                                           SUPERIOR COURT
                                                                                  SUPERIOR COURT                                                 Instructions
                                                                                         www.jud.ct.gov
                                                                                         www.jud.ct. gov
Notice To
Notice  To Self-Represented
             Self-Represented Parties Parties
A self-represented
A self-represented party
                      party is
                             is aa person
                                   person whowho represents
                                                  represents himself
                                                              himself or
                                                                       or herself.
                                                                          herself. If
                                                                                   If you
                                                                                      you are
                                                                                          are a
                                                                                              a self-
                                                                                                 self-
represented party
represented   party and
                    and you
                        you filed
                              filed an
                                     an appearance
                                        appearance before
                                                     before and
                                                            and you
                                                                you have
                                                                    have since
                                                                           since changed
                                                                                 changed your
                                                                                           your address,
                                                                                                 address,
you must
you must let
          let the
              the court
                  court and
                        and all
                             all attorneys
                                  attorneys and
                                             and self-represented
                                                 self-represented parties
                                                                  parties of
                                                                          of record
                                                                             record know
                                                                                     know that
                                                                                           that you
                                                                                                you have
                                                                                                     have                                         Return date
                                                                                                                                                  Return date
changed your
changed  your address
                address by
                         by checking
                            checking the the box
                                             box below:
                                                 below:                                                                                           Jan-28-2020
  II am
     am filing
         filing this
                 this appearance
                      appearance to        to let
                                               let the
                                                    the court
                                                        court and
                                                                and all
                                                                     all attorneys
                                                                         attorneys and
                                                                                   and self-represented
                                                                                       self-represented                                           Docket number
                                                                                                                                                  Docket number

   parties of
  parties    of record
                record knowknow that
                                   that II have
                                             have changed
                                                      changed my my address.
                                                                       address. My
                                                                                My new
                                                                                    new address
                                                                                        address is
                                                                                                 is below.
                                                                                                    below.                                        HHD-CV-XX-XXXXXXX-S
Name
Name ofof case     (Full name
           case (Full    name of
                              of Plaintiff
                                 Plaintiff vs.
                                           vs. Full
                                               Full name
                                                    name of
                                                         of Defendant)
                                                            Defendant)

JESSAMY, OSAFFO v.
                v. CSAA
                   CSAA FIRE
                        FIRE &
                             & CASUALTY
                               CASUALTY INSURANCE COMPANY
     ✖
     X                                                       Address of
                                                             Address of Court (Number, street,
                                                                        Court (Number, street, town
                                                                                               town and
                                                                                                    and zip
                                                                                                        zip code)
                                                                                                            code)
Judicial Housing
Judicial  Housing Small         Geographic
                      Small Geographic
District Session
District  Session Claims       Areanumber
                     Claims Area    number
                                                     95           WASHINGTON STREET HARTFORD, CT 06106
Scheduled Court
Scheduled  Court date (Criminal/Motor Vehicle
                 date (Criminal/Motor Vehicle Matters)
                                              Matters)



Please Enter
Please Enter the
             the Appearance
                 Appearance of
                            of
Name of
Name   of self-represented
          self-represented party (See "Notice
                           party (See "Notice to
                                              to Self-Represented
                                                 Self-Represented Parties"
                                                                  Parties" at
                                                                           at top), or name
                                                                              top), or name of
                                                                                            of official,
                                                                                               official, firm,
                                                                                                         firm, professional
                                                                                                               professional corporation,
                                                                                                                            corporation, or
                                                                                                                                         or individual Juris number
                                                                                                                                            individual Juris number of
                                                                                                                                                                    of attorney
                                                                                                                                                                       attorney or
                                                                                                                                                                                or firm
                                                                                                                                                                                   firm
attorney
attorney

NEUBERT PEPE & MONTEITH PC                                                                                                                                      407996
Mailing    Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the
Mailing Address                                                                                                                Post office
                                                                                                                               Post office box
                                                                                                                                           box          Telephone number
                                                                                                                                                        Telephone        (Area code
                                                                                                                                                                  number (Area code first)
                                                                                                                                                                                    first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

195 CHURCH ST 13TH FLOOR                                                                                                                                 (203) 821-2000
City/town
City/town                                           State
                                                    State       Zip code
                                                                Zip code                  Fax number
                                                                                          Fax        (Area code
                                                                                              number (Area code first)
                                                                                                                first)         E-mail address
                                                                                                                               E-mail address
NEW HAVEN                                           CT          06510                      (203) 821-2008
in the
in the case
       case named
            named above
                  above for:
                        for: ("x"
                             ("x" one
                                  one of
                                      of the
                                         the following
                                             following parties;
                                                       parties; ifif this
                                                                     this is
                                                                          is a
                                                                             a Family
                                                                               Family Matters
                                                                                      Matters case,
                                                                                              case, also
                                                                                                    also indicate
                                                                                                         indicate the
                                                                                                                  the scope
                                                                                                                      scope of
                                                                                                                            of your
                                                                                                                               your appearance)
                                                                                                                                    appearance)
       The
       The Plaintiff   (includes the
            Plaintiff (includes    the person
                                        person suing
                                               suing another
                                                      another person).
                                                               person).
       All Plaintiffs.
       All Plaintiffs.
       The
       The following     Plaintiff(s) only:
            following Plaintiff(s)    only:
     X The
     ✖ The Defendant      (includes the
            Defendant (includes        the person
                                           person being
                                                   being sued
                                                          sued or
                                                               or charged
                                                                   charged with
                                                                              with a
                                                                                   a crime).
                                                                                     crime).
       The
       The Defendant
            Defendant for for the
                              the purpose
                                    purpose of
                                             of the
                                                the bail
                                                    bail hearing
                                                         hearing only  (in criminal
                                                                 only (in   criminal and
                                                                                     and motor
                                                                                          motor vehicle
                                                                                                vehicle cases
                                                                                                        cases only).
                                                                                                              only).
       All Defendants.
       All Defendants.
       The
       The following     Defendant(s) only:
            following Defendant(s)       only:
       Other   (Specify):
       Other (Specify):
       This
       This is
             is a
                a Family
                  Family Matters      case and
                           Matters case     and my
                                                 my appearance
                                                    appearance is is for:
                                                                     for: ("x"
                                                                          ("x" one
                                                                               one or
                                                                                    or both)
                                                                                       both)
                  matters in
                  matters  inthe
                              theFamily
                                  FamilyDivision
                                         Divisionof of
                                                    thethe
                                                        Superior Court
                                                           Superior          Title
                                                                    Court Title    IV-DChild
                                                                                 IV-D   ChildSupport
                                                                                              Support matters
                                                                                                      matters
Note: If
Note: If other
         other counsel
                counsel or
                        or a
                           a self-represented
                             self-represented party
                                              party has
                                                    has already
                                                        already filed
                                                                filed an
                                                                      an appearance
                                                                         appearance for
                                                                                    for the
                                                                                        the party
                                                                                            party or
                                                                                                  or parties
                                                                                                     parties '5ed"
                                                                                                             "x'd" above, put
                                                                                                                   above, put
      an "x"
      an  "x" in
              in box
                 box 1
                     1 or
                       or 2
                          2 below:
                            below:
1.
1.        This appearance
          This appearance is is in
                                 in place
                                    place of
                                          of the
                                             the appearance
                                                  appearance ofof the
                                                                  the following
                                                                      following attorney,
                                                                                attorney,
          firm or
          firm or self-represented
                  self-represented party
                                      party on
                                            on file
                                               file (P.B. Sec. 3-8):
                                                    (P.B. Sec. 3-8):
                                                                                                                                      (Name and
                                                                                                                                      (Name and Juris
                                                                                                                                                Juris Number)
                                                                                                                                                      Number)
2.
2.        This
          This appearance
               appearance is
                          is in
                             in addition
                                addition to
                                         to an
                                            an appearance
                                               appearance already
                                                          already on
                                                                  on file.
                                                                     file.

II agree
   agree to
         to accept
            accept papers
                   papers (service)
                          (service) electronically
                                    electronically in
                                                   in this
                                                      this case
                                                           case under
                                                                under Practice
                                                                      Practice Book
                                                                               Book Section
                                                                                    Section 10-13
                                                                                            10-13                                                                        Yes X✖No
                                                                                                                                                                         Yes    No
Signed (Individual
Signed (Individual attorney
                   attorney or
                            or self-represented
                               self-represented party)
                                                patty)                                   Name of
                                                                                         Name of person
                                                                                                 person signing
                                                                                                        signing at
                                                                                                                at left (Print or
                                                                                                                   left (Print or type)
                                                                                                                                  type)                             Date signed
                                                                                                                                                                    Date signed
u 422754                                                                                  JOSEPH JAMES ANDRIOLA                                                     Jan 28 2020
Certification
Certification
II certify
   certify that
            that a
                 a copy
                   copy of
                        of this
                           this document
                                document was
                                           was mailed
                                               mailed or
                                                      or delivered
                                                          delivered electronically
                                                                    electronically or
                                                                                   or non-electronically
                                                                                      non-electronically on (date)) Jan
                                                                                                         on (date    Jan28
                                                                                                                         28 2020
                                                                                                                            2020       to all
                                                                                                                                       to all attorneys
                                                                                                                                              attorneys
 and self-represented
and   self-represented parties
                          parties of
                                  of record
                                     record and
                                            and that
                                                that written
                                                     written consent
                                                             consent for
                                                                      for electronic
                                                                          electronic delivery
                                                                                     delivery was
                                                                                              was received
                                                                                                  received from
                                                                                                            from all
                                                                                                                 all attorneys
                                                                                                                     attorneys and
                                                                                                                               and self-represented
                                                                                                                                   self-represented
 parties
 parties receiving
           receiving electronic
                     electronic delivery.
                                 delivery.
Name and
Name and address
         address of
                 of each
                    each party
                         party and
                               and attorney
                                   attorney that
                                            that copy
                                                 copy was
                                                      was mailed
                                                          mailed or
                                                                 or delivered
                                                                    delivered to*
                                                                              to*                                                                                 For Court
                                                                                                                                                                  For Court Use
                                                                                                                                                                            Use Only
                                                                                                                                                                                Only
MCCABE KEITH LAW OFFICE OF --100
                             100 PEARL
                                 PEARL STREET/11TH
                                       STREET/11TH FLOOR/HARTFORD, CT 06103




Signed (Signature
Signed (Signature of
                  of filer)
                     filer)                           Print or
                                                      Print or type
                                                               type name
                                                                    name of
                                                                         of person
                                                                            person signing
                                                                                   signing                   Date signed
                                                                                                             Date signed             Telephone number
                                                                                                                                     Telephone number
u 422754                                               JOSEPH JAMES ANDRIOLA                                  Jan 28 2020             203-821-2000
*If necessary,
*If necessary, attach
               attach an
                      an additional
                         additional sheet
                                    sheet or
                                          or sheets
                                             sheets with
                                                    with the
                                                         the name
                                                             name of
                                                                  of each
                                                                     each party
                                                                          party and
                                                                                and the
                                                                                    the address
                                                                                        address which
                                                                                                which the
                                                                                                      the copy
                                                                                                          copy was
                                                                                                               was mailed
                                                                                                                   mailed or
                                                                                                                          or delivered
                                                                                                                             delivered to.
                                                                                                                                       to.
